

113 S2931 IS: Unfunded Mandates Accountability Act of 2014
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2931IN THE SENATE OF THE UNITED STATESNovember 17, 2014Mr. Portman (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Unfunded Mandates Reform Act of 1995 to provide for regulatory impact analyses for
			 certain rules and consideration of the least burdensome regulatory
			 alternative, and for other purposes.1.Short titleThis Act may be cited as the
			 Unfunded Mandates Accountability Act of 2014.2.FindingsCongress finds the following:(1)The public has a
			 right to know the benefits and costs of regulation. Effective regulatory
			 programs provide important benefits to the public, including protecting
			 the
			 environment, worker safety, and human health. Regulations also impose
			 significant costs on individuals, employers, and State, local, and tribal
			 governments, diverting resources from other important priorities.(2)Better regulatory
			 analysis and review should improve the quality of agency decisions,
			 increasing
			 the benefits and reducing unwarranted costs of regulation.(3)Disclosure and
			 scrutiny of key information underlying agency decisions should make
			 the Federal Government
			 more accountable to the public it serves.3.Regulatory
			 impact analyses for certain rules(a)Regulatory
			 impact analyses for certain rulesSection 202 of the Unfunded
			 Mandates Reform Act of 1995 (2 U.S.C. 1532) is amended—(1)by striking the
			 section heading and inserting the following:202.Regulatory
				impact analyses for certain
				rules;(2)by redesignating
			 subsections (b) and (c) as subsections (d) and (e), respectively;(3)by striking
			 subsection (a) and inserting the following:(a)DefinitionIn
				this section, the term cost means the cost of compliance and any
				reasonably foreseeable indirect costs, including revenues lost as a
			 result of
				an agency rule subject to this section.(b)In
				general(1)Regulatory impact analysis requiredBefore promulgating any proposed or final rule that may
				have an annual effect on the economy of $100,000,000 or more
			 (adjusted for
				inflation), or that may result in the expenditure by State, local,
			 and tribal
				governments, in the aggregate, of $100,000,000 or more (adjusted
			 for inflation)
				in any 1 year, each agency shall prepare and publish in the Federal
			 Register an
				initial and final regulatory impact analysis.(2)Initial regulatory impact analysisThe initial
			 regulatory impact
				analysis required under paragraph (1) shall—(A)accompany the notice of proposed rulemaking;
			 and(B)be open to public comment.(3)Final regulatory impact analysisThe final regulatory impact analysis required under paragraph (1)
			 shall accompany
				the final rule.(c)ContentThe
				initial and final regulatory impact analysis under subsection (b)
			 shall
				include—(1)(A)an analysis of the
				anticipated benefits and costs of the rule, which shall be
			 quantified to the
				extent feasible;(B)an analysis of the benefits and costs
				of a reasonable number of regulatory alternatives within the range
			 of the
				agency’s discretion under the statute authorizing the rule,
			 including
				alternatives that—(i)require no action by the Federal
				Government; and(ii)(I)use incentives and market-based
				means to encourage the desired behavior;(II)provide information based upon
			 which the public can make choices; or(III)employ other flexible regulatory
			 options that
				permit the greatest flexibility in achieving the objectives of the
			 statute authorizing the rule; and(C)an explanation of how the rule complies with the
				requirements of section 205;(2)an assessment of
				the extent to which—(A)the costs to
				State, local, and tribal governments may be paid with Federal
			 financial
				assistance (or otherwise paid for by the Federal Government); and(B)Federal resources are available to carry out the rule;(3)estimates
				of—(A)any
				disproportionate budgetary effects of the rule upon any particular—(i)regions of
				the United States;(ii)State, local, or tribal governments;(iii)types of communities, including urban
			 or rural communities; or(iv)segments of the private
			 sector;
				and(B)the effect of the
				rule on job creation or job loss, which shall be quantified to the
			 extent
				feasible; and(4)(A)a description of the
				extent of the agency’s prior consultation under
				section 204 with elected
			 representatives of each affected State, local, or tribal government;(B)a summary of the comments and concerns
				that were presented to the agency orally or in
				writing by State, local, or tribal governments; and(C)a summary of the agency’s evaluation
				of the comments and
				concerns described in subparagraph (B).;(4)in subsection (d), as redesignated, by striking
			 subsection (a) and inserting subsection (b);
			 and(5)in subsection (e), as redesignated, by striking
			 subsection (a) each place that term appears and inserting
			 subsection (b).(b)Technical and
			 conforming amendmentThe table of sections for the Unfunded
			 Mandates Reform Act of 1995 is amended by striking the item relating to
			 section
			 202 and inserting the following:Sec. 202. Regulatory impact analyses for
				certain
				rules..4.Least burdensome
			 option or explanation requiredTitle II of the Unfunded Mandates Reform
			 Act of 1995 is amended by striking section 205  (2 U.S.C. 1535) and
			 inserting the
			 following:205.Least
				burdensome option or explanation requiredBefore promulgating any proposed or final
				rule for which a regulatory impact analysis is required under
			 section 202, the
				agency shall—(1)identify and consider a reasonable number
				of regulatory alternatives within the range of the agency's
			 discretion under
				the statute authorizing the rule, including alternatives required
			 under section
				202(c)(1)(B); and(2)from the alternatives described under
				paragraph (1), select the least costly, most cost-effective, or
			 least
				burdensome alternative that achieves the objectives of the
				statute..5.Inclusion of
			 application to independent regulatory agencies(a)In
			 generalSection 421(1) of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(1))
			 is
			 amended by striking , but does not include independent regulatory
			 agencies.(b)Exemption for
			 monetary policyThe Unfunded Mandates Reform Act of 1995 (2
			 U.S.C. 1501 et seq.) is amended by inserting after section 5 the
			 following:6.Exemption for
				monetary policyNothing in
				title II, III, or IV shall apply to rules that concern monetary
			 policy proposed
				or implemented by the Board of Governors of the Federal Reserve
			 System or the
				Federal Open Market
				Committee..6.Judicial
			 reviewTitle IV of the Unfunded Mandates
			 Reform Act of 1995 is amended by striking section 401 (2 U.S.C. 1571) and
			 inserting the following:401.Judicial
				review(a)In
				generalFor  a rule that is subject to section 202, a person aggrieved by
				final agency action in adopting the rule is entitled to judicial
			 review
			 of the agency's
			 compliance with section 202(b), 202(c)(1), or 205 with
			 respect to the rule.(b)Scope of reviewChapter 7 of title 5, United States
			 Code, shall govern the scope of judicial review under subsection (a).(c)JurisdictionEach
				court that has jurisdiction to review a rule 
			 for
				compliance with section 553 of title 5, United States Code, or
			 under any other
				provision of law, shall have jurisdiction to review a claim
			 brought under
				subsection (a) of this section.(d)Relief
				availableIn granting relief in an action under this section, the
				court shall order the agency to take remedial action consistent
			 with chapter 7
				of title 5, United States Code, including remand and vacatur..7.Effective
			 dateThis Act shall take
			 effect 90 days after the date of enactment of this Act.